Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 20-MD-2924


    IN RE: ZANTAC (RANITIDINE)
    PRODUCT LIABILITY LITIGATION
    _______________________________________/

        ORDER DISCHARGING ORDER TO SHOW CAUSE [ECF NO. 3000]


          On February 25, 2021, the Court entered Pretrial Order #60 (“PTO 60”) (ECF

    No. 2877) to address procedures relating to discovery between Plaintiffs and the

    following Defendants:

          Ajanta Pharma USA Inc.
          Amneal Pharmaceuticals LLC
          Amneal Pharmaceuticals of New York, LLC
          Apotex Corporation
          Aurobindo Pharma USA, Inc.
          Auro Health LLC
          Dr. Reddy’s Laboratories, Inc.
          Dr. Reddy’s Laboratories LLC
          Glenmark Pharmaceuticals, Inc., USA
          Granules USA, Inc.
          Heritage Pharmaceuticals, Inc.
          Lannett Co., Inc.
          Nostrum Laboratories, Inc.
          Novitium Pharma LLC
          PAI Holdings, LLC
          Par Pharmaceutical Inc.
          L. Perrigo Co.
          Perrigo Research & Development Company
          Sandoz Inc.
          Strides Pharma, Inc.
          Sun Pharmaceutical Industries, Inc.
          Teva Pharmaceuticals U.S.A., Inc.
          Actavis Mid Atlantic LLC
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 2 of 16




          Watson Laboratories, Inc.
          Torrent Pharma Inc.
          Wockhardt USA LLC
          Zydus Pharmaceuticals (USA) Inc.

          PTO 60 contained provisions relating to upcoming depositions pursuant to

    Federal Rule of Civil Procedure 30(b)(6). It ordered:

          No later than February 28, 2021, all Generic Manufacturer Defendants
          will provide Plaintiffs a list of proposed initial custodians, which shall
          include: (a) the custodian’s full name, (b) job title(s), (c) department the
          custodian worked in, and (d) years employed. This list does not represent
          a complete list of all custodians for this case but should represent
          Generic Manufacturer Defendants’ proposal for all custodians they
          deem relevant, taking into account the allegations in the Master
          Pleadings, the discovery requests at issue, and the three Rule 30(b)(6)
          deposition notices served to date. Custodians should span the relevant
          time period in Plaintiffs’ requests for production. Generic Manufacturer
          Defendants will meet and confer with Plaintiffs individually to
          determine the sufficiency of their custodial lists in light of the amended
          class pleadings and Defendants’ document productions, understanding
          that Plaintiffs presently do not have sufficient information to identify
          all relevant custodians from any Generic Manufacturer Defendant.

    PTO 60 §II(B)(2).

          No later than February 28, 2021, each Generic Manufacturer Defendant
          will provide to Plaintiffs the number of witnesses it expects to produce
          for each deposition notice and tentative dates on which it will present
          each witness for deposition in accordance with the below scheduling
          requirements, such dates and witnesses being subject to revision up to
          three days after the Court’s order on the Pretrial Order # 32 hearing
          issues. Notwithstanding this deadline, this Court encourages Generic
          Manufacturer Defendants to provide dates as soon as possible in light of
          the number of depositions to be scheduled and the limited number of
          depositions that can be scheduled on the same date.

                 a) Each Generic Manufacturer Defendant will provide a
                    date in April 2021 to produce its witnesses on the issues
                    of storage and transport.




                                               2
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 3 of 16




                     b) Each Generic Manufacturer Defendant will provide a
                        date in May 2021 to produce its witnesses on the issues
                        of manufacturing.

                     c) Each Generic Manufacturer Defendant will provide a
                        date in May 2021 or prior to June 15, 2021 to produce
                        its witnesses on the issues of pharmacovigilance.

    PTO 60 §II(C)(2).

          At a discovery dispute hearing on March 4, 2021, Plaintiffs represented that

    the following defendants (“the Non-Manufacturing Generic Defendants”) had not

    timely provided the information required by PTO 60 §II(C)(2):

          Ajanta Pharma USA Inc.
          Apotex Corporation
          Aurobindo Pharma USA, Inc.
          Aurobindo Health LLC
          Granules USA, Inc.
          Heritage Pharmaceuticals, Inc.
          Heritage Pharma Labs Inc.
          Ranbaxy Inc.
          Sun Pharmaceutical Industries, Inc f/k/a Ranbaxy Pharmaceuticals Inc.
          Taro Pharmaceuticals U.S.A., Inc.
          Torrent Pharma Inc,
          Wockhardt USA LLC
          Wockhardt USA, Inc.

    ECF No. 2938-1. The Non-Manufacturing Generic Defendants agreed that they had

    not provided this information on or before February 28. Hrg. Transcript at 8-11 (ECF

    No. 3067). The Plaintiffs thereafter clarified that two defendants (Ajanta Pharma

    USA Inc. and Torrent Pharma Inc) had not provided any deposition dates and that

    the remainder had not provided dates for a manufacturing deposition. See Exhibit 1

    to this Order.

          Plaintiffs also represented that the following Generic Manufacturer


                                                 3
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 4 of 16




    Defendants had not timely provided the list of initial proposed custodians required

    by PTO 60 §II(B)(2):

          Nostrum Laboratories Inc.
          Novitium Pharma LLC

    Hrg. Transcript at 7-8. These two defendants complied with PTO #60 on March 1

    and 2, 2021, respectively. Ex. 1.

          On March 9, 2021, I entered an order to show cause why the Non-

    Manufacturing Generic Defendants, Nostrum, and Novitium should not be

    sanctioned for their non-compliance with PTO 60. ECF No. 3000. The defendants

    filed Responses. ECF Nos. 3104 (Non-Manufacturing Generic Defendants), 3106

    (Nostrum and Novitium). Plaintiffs did not file a Reply.

          The Non-Manufacturing Generic Defendants argue:

          1. There was no non-compliance;

          2. If there was non-compliance, it was not intentional;

          3. They relied on Plaintiffs’ acknowledgement that “the Generic Defendants

             would not provide witnesses for subjects outside their business operations

             – such as manufacturing – when that business function is performed

             instead by a foreign entity that is not yet subject to the Court’s jurisdiction

             or is challenging that jurisdiction”;

          4. Plaintiffs have not been prejudiced by any non-compliance;

          5. These defendants have not engaged in a pattern of non-compliance or total

             disregard of the Court’s orders.

    ECF No. 3104 at 5. Novitium and Nostrum argue that they acted in good faith but

                                                4
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 5 of 16




    ran out of time to comply or to seek an extension of time. ECF No. 3106.

                          THE COURT’S AUTHORITY TO SANCTION

          “[I]n order to ensure the orderly administration of justice, [a district court] has

    the authority and responsibility to set and enforce reasonable deadlines.” Lowe's

    Home Centers, Inc. v. Olin Corp., 313 F.3d 1307, 1315 (11th Cir. 2002). “[C]ase

    management depends on enforceable deadlines. . . . In managing their caseloads,

    district courts are entitled to—'indeed they must—enforce deadlines.’” Flint v. City of

    Belvidere, 791 F.3d 764, 768 (7th Cir. 2015) (citations omitted). The Court’s authority

    to sanction parties and/or their counsel for non-compliance with a discovery-related

    order includes (1) criminal contempt, (2) the Court’s inherent authority, (3) 28 U.S.C.

    § 1927, (4) Federal Rule of Civil Procedure 37(b)(2), (5) civil contempt, and (6) Federal

    Rule of Civil Procedure 16(f).

    1.    Criminal Contempt/Inherent Authority/28 U.S.C. § 1927

          The first three sanctions require a finding of willful disobedience or bad faith.

    United States v. Baldwin, 770 F.2d 1550, 1557 (11th Cir. 1985) (criminal contempt

    requires willful disobedience of a court order); In re Mroz, 65 F.3d 1567, 1575 (11th

    Cir. 1995) (Invocation of a court's inherent power requires a finding of bad faith.);

    Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225 (11th Cir. 2003) (28 U.S.C. § 1927

    requires bad faith). Here, the record does not support a finding of willfulness or bad

    faith, so no sanctions are appropriate under the Court’s criminal contempt power, its

    inherent authority, or § 1927.




                                               5
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 6 of 16




    2.       Federal Rule of Civil Procedure 37(b)

             Rule 37(b)(2) authorizes sanctions against a party who “fails to obey an order

    to provide or permit discovery.” Fed. R. Civ. P. 37(b)(2). Here, PTO #60 did not

    require these defendants to provide or permit particular discovery; §II(B)(2) required

    each of them to provide “a list of proposed initial custodians, which shall include: (a)

    the custodian’s full name, (b) job title(s), (c) department the custodian worked in, and

    (d) years employed;” §II(C)(2) required each of them to specify “the number of

    witnesses it expects to produce for each deposition notice and tentative dates on

    which it will present each witness for deposition.” Therefore, Rule 37(b)(2) does not

    apply.

    3.       Federal Rule of Civil Procedure 16(f)

             Rule 16(f)(1)(C) states, “On motion or on its own, the court may issue any just

    orders . . . if a party or its attorney . . . fails to obey a scheduling or other pretrial

    order.” Fed. R. Civ. P. 16(f)(1)(C). “Rule 16(f) sanctions were ‘designed to punish

    lawyers and parties for conduct which unreasonably delays or otherwise interferes

    with the expeditious management of trial preparation.’ United States v. Samaniego,

    345 F.3d 1280, 1284 (11th Cir. 2003). As the 1983 Advisory Committee Notes point

    out, the court ‘has discretion to impose whichever sanction it feels is appropriate

    under the circumstances’ and the decision to award sanctions is ‘reviewable under

    the abuse-of-discretion standard.’” In re Sanctions Hearing: Remer, No. 11-23592-

    CIV, 2012 WL 12888409, at *8 (S.D. Fla. Dec. 20, 2012) (J. Goodman), report and

    recommendation adopted sub nom. Dammar-Fletcher v. Baptist Health S. Fla., Inc.,



                                                6
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 7 of 16




    No. 12-2298-CIV, 2013 WL 12131602 (S.D. Fla. Jan. 11, 2013) (J. Graham). Rule 16(f)

    sanctions can be “imposed to vindicate the integrity of the court and deter future

    violations” of court orders. Pinero v. Corp. Cts. At Miami Lakes, 389 F. App'x 886,

    889 (11th Cir. 2010).

           A finding of bad faith is not a prerequisite to sanctions under Rule 16(f).

    Giovanno v. Fabec, 804 F.3d 1361, 1366 n.5 (11th Cir. 2015). Sanctions under Rule

    16(f) “are appropriate for negligent failure to comply with court orders.” Ross v.

    Lamberti, No. No. 09-61123-CIV, 2010 WL 11505214, at *5 (S.D. Fla. July 16, 2010)

    (J. Snow) (citations omitted). “Instead of or in addition to any other sanction, the

    court must order the party, its attorney, or both to pay the reasonable expenses—

    including attorney's fees—incurred because of any noncompliance with this rule,

    unless the noncompliance was substantially justified or other circumstances make an

    award of expenses unjust.” Fed. R. Civ. P. 16(f)(2).

          Although not expressly required by Rule 16(f), in deciding whether to impose

    sanctions, the Court can look to whether the conduct in question is part of a pattern

    of behavior. See, e.g., Giovanno, 804 F.3d at 1365 (party failed to communicate with

    his counsel for over a year, then failed to appear for pretrial conference); Samaniego,

    345 F.3d at 1284 (“district courts have discretion to decide if there is a pattern of

    delay or a deliberate refusal to comply with court orders or directions that justifies a

    sanction.”); see also Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (affirming

    sanctions where trial court found that counsel engaged in a “pattern of delay and

    deliberately refused to comply with the directions of the court.”); Castle v.



                                               7
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 8 of 16




    Appalachian Tech. Coll., 430 F. App'x 840, 842 (11th Cir. 2011) (noting three separate

    acts as basis for Rule 16(f) sanctions).

    4.    Civil Contempt

          “Civil contempt is a remedial sanction designed and intended to obtain

    compliance with a court order or to compensate for damages sustained as a result of

    noncompliance.” Piambino v. Bestline Prod., Inc., 645 F. Supp. 1210, 1212 (S.D. Fla.

    1986) (citing McComb v. Jacksonville Paper Co., 336 U.S. 187, 191, 69 S. Ct. 497, 93

    L. Ed. 599 (1949); N. L. R. B. v. Blevins Popcorn Co., 659 F.2d 1173, 1184 (D.C. Cir.

    1981)). It requires proof by clear and convincing evidence that the alleged contemnor

    (1) violated a valid and lawful court order, (2) that was clear, definite, and

    unambiguous, and (3) the alleged violator had the ability to comply with the order.”

    Jordan v. Wilson, 851 F.2d 1290, 1292 n.2 (11th Cir. 1988) (citing United States v.

    Koblitz, 803 F.2d 1523, 1527 (11th Cir. 1986)); Blanco GmbH+Co. KG v. Vlanco

    Indus., LLC, 992 F. Supp. 2d 1225 (S.D. Fla. 2014) (J. Rosenbaum), on reconsideration

    in part (May 21, 2014), aff'd sub nom. Blanco GmbH+Co. KG v. Laera, 620 F. App'x

    718 (11th Cir. 2015). Any ambiguity in the order must be construed in favor of the

    alleged contemnor. Peery v. City of Miami, 977 F.3d 1061, 1077 (11th Cir. 2020)

    (citing F.T.C. v. Leshin, 618 F.3d 1221, 1231 (11th Cir. 2010)). “Clear and convincing

    evidence” is evidence that “place[s] in the ultimate factfinder an abiding conviction

    that the truth of its factual contentions are [sic] ‘highly probable.’” Colorado v. New

    Mexico, 467 U.S. 310, 316, 104 S. Ct. 2433, 81 L. Ed. 2d 247 (1984); Int’l Seaway

    Trading Corp. v. Walgreens Corp., 599 F. Supp. 2d 1307, 1313 (S.D. Fla.) (J.



                                               8
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 9 of 16




    Ryskamp), aff’d in part, vacated in part, 589 F.3d 1233 (Fed. Cir. 2009) (citations

    omitted); Powell v. Home Depot U.S.A., Inc., No. 07-80435-CIV, 2009 WL 1515073, at

    *8 (S.D. Fla. June 1, 2009) (J. Hurley), aff'd, 663 F.3d 1221 (Fed. Cir. 2011).

          It is not necessary to show that the alleged contemnor intended to violate the

    order. Tracfone Wireless, Inc. v. Technopark Co., 313 F.R.D. 680, 687 (S.D. Fla. 2016)

    (J. Ungaro) (“The Supreme Court has made clear that the absence of willfulness is

    not a defense to a charge of civil contempt.”) (quoting Leshin, 618 F.3d at 1232)

    (internal quotation marks omitted). Nonetheless, the willfulness of the alleged

    contemnor may factor into a court’s considerations in other ways. The Supreme

    Court’s “cases suggest, for example, that civil contempt sanctions may be warranted

    when a party acts in bad faith,” leading to the conclusion in one case “that a party’s

    ‘record of continuing and persistent violations’ and ‘persistent contumacy’ justified

    placing ‘the burden of any uncertainty in the decree…on [the] shoulders’ of the party

    who violated the court order.” Taggart v. Lorenzen, 139 S. Ct. 1795, 1802, 204 L. Ed.

    2d 129 (2019) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S. Ct. 2123, 115

    L. Ed. 2d 27 (1991)) (quoting McComb, 336 U.S. at 192–93). “On the flip side of the

    coin, a party’s good faith, even where it does not bar civil contempt, may help to

    determine an appropriate sanction.” Taggart, 139 S. Ct. at 1802.

          Once there has been a prima facie showing that the alleged contemnors

    violated a previous court order, the alleged contemnors may defend against contempt

    by showing they were “unable to comply” with the court order. Tracfone Wireless, Inc.,

    313 F.R.D. at 687 (quoting Commodity Futures Trading Comm'n v. Wellington



                                               9
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 10 of 16




    Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992) (internal quotation marks

    omitted)). See also S.E.C. v. Solow, 682 F. Supp. 2d 1312, 1326 (S.D. Fla. 2010)

    (quoting Wellington Precious Metals, 950 F.2d at 1529) (“A defendant is in civil

    contempt when: (1) it is shown by ‘clear and convincing evidence that the alleged

    contemnor has violated an outstanding court order;’ and, (2) the defendant fails to

    show that ‘he has made “in good faith all reasonable efforts” to meet the terms of the

    court order he is seeking to avoid.’”). This defense requires “detailed evidence

    specifically explaining” the impossibility of compliance. Parker v. Scrap Metal

    Processors, Inc., 468 F.3d 733, 740 (11th Cir. 2006).

                                       DISCUSSION

    1.    The Non-Manufacturing Generic Defendants

          As the above discussion shows, defendants’ arguments that (1) any non-

    compliance was unintentional and (2) Plaintiffs have not been prejudiced, even if

    true, do not negate the Court’s authority to impose sanctions. These factors may,

    however, affect if and how the Court exercises its discretion to impose sanctions.

          I now turn to Defendants’ remaining arguments. They argue that they did not

    fail to comply with PTO #60. They explain that during pre-PTO #60 negotiations

    with Plaintiffs over a protocol for Rule 30(b)(6) depositions, the Plaintiffs said that

    they would not require these defendants to produce witnesses “on subjects about

    which the company had no knowledge.” ECF No. 3104 at 6-7. The parties specifically

    agreed that the Rule 30(b)(6) depositions would be limited to “topics applicable to the

    individual Generic Manufacturer.” They further agreed that Generic Manufacturers



                                              10
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 11 of 16




    with foreign affiliates outside the Court’s personal jurisdiction would not have to

    respond to discovery or provide a 30(b)(6) witness “on topics that fall within the role

    of their foreign affiliate.” Id. at 7.

           Paragraph 5(e) of PTO #60 contained the following language:

           Nothing in this agreement precludes Plaintiffs and individual Generic
           Manufacturer Defendants from agreeing to schedule depositions at an
           earlier date, in a different sequence, or on a narrower set of topics
           applicable to the individual Generic Manufacturing Defendant.

    PTO #60 also adopted the parties’ agreement that foreign affiliates who were

    challenging personal jurisdiction would be treated as independent corporations,

    except insofar as documents of those affiliates were in the possession, custody, or

    control of the Generic Manufacturing Defendant. PTO #60 § I(B)(2). In other words,

    a Generic Defendant was not required to produce discovery (including a 30(b)(6)

    witness) related to the foreign affiliate’s activities except insofar as that discovery

    was in the Generic Defendant’s possession, custody, or control. Finally, PTO #60

    preserved the defendants’ right to object to the scope of a 30(b)(6) deposition notice.

    Id. § III(A)(1). The Court entered PTO #60 on February 25, 2021.

           Two weeks prior to the entry of PTO #60, Apotex informed Plaintiffs by email

    on February 10, 2021, that it “could produce witnesses on storage and transportation

    on April 27 and 29 and on pharmacovigilance on May 20.” ECF No. 3104 at 8. It also

    informed Plaintiffs, “Because Apotex Corp. is not involved in either API or [finished

    drug product] manufacturing, it has no one to speak on those topics.” ECF No. 3104-

    1 at 48. That same day, Plaintiffs acknowledged the April 27 and 29 dates. Plaintiffs

    did not request a manufacturing deposition date, nor expressly object to Apotex’s

                                              11
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 12 of 16




    position that it would not produce a manufacturing witness. Id. Based on this series

    of communications, Apotex took the position that it was not required to schedule a

    manufacturing witness for deposition.      Apotex directed other non-manufacturer

    Generic Defendants to the relevant documents. All reached the same conclusion – if

    they were not able to produce a manufacturing witness, they were not required to

    provide a date for a manufacturing deposition. See generally ECF No. 3104-1 at 2-10

    (Affidavit of T. Henry)

          Plaintiffs first advised the Non-Manufacturing Generic Defendants on March

    1 that Plaintiffs believed the Generic Defendants were required to provide dates for

    manufacturing depositions.    ECF No. 3104 at 11-12; Henry Affidavit ¶¶ 31-32.

    Plaintiffs presented this issue to the Court without first meeting and conferring as

    required by PTO #32. Id. at 11; Henry Affidavit ¶ 36. As noted above, Plaintiffs have

    not offered any contradictory evidence.

    2.    Novitium and Nostrum

          It is undisputed that these Defendants provided the identity of their proposed

    custodians on March 1, 2021, one day after the PTO #60 deadline. They assert that

    because their Ranitidine Containing Products were last manufactured several years

    ago, they had to try to locate former employees as potential custodians; they also had

    to verify when those potential custodians could be available. ECF No. 3106 at 3-4.

    They noted that the deadline was three days after PTO #60 was entered, and two of

    those days were a Saturday and a Sunday. They assert that they acted diligently.

    Here, too, Plaintiffs have not offered any contrary evidence.



                                              12
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 13 of 16




                                        FINDINGS

    1.    Non-Manufacturing Defendants

          I find that the record does not establish that the Non-Manufacturing Generic

    Defendants violated § II(C)(2) of PTO #60 as applied to the manufacturing deposition

    notices. On or about January 29, 2021, Plaintiffs served three Rule 30(b)(6) notices

    on each of the Non-Manufacturing Generic Defendants – one for storage and

    transportation, one for manufacturing, and one for pharmacovigilence. ECF No. 3104

    at 17-45. Section II(C)(2) required the Non-Manufacturing Generic Defendants to

    provide Plaintiffs, by February 28, 2021, “the number of witnesses it expects to

    produce for each deposition notice and tentative dates on which it will present each

    witness for deposition in accordance with the below scheduling requirements.” The

    Non-Manufacturing Generic Defendants complied with the requirement to provide

    the number of their manufacturing witnesses; that number was zero. ECF No. 3104-

    1 at 48 (“Because Apotex Corp. is not involved in either API or FDP manufacturing,

    it has no one to speak on those topics.”); id. at 140 (As we have previously advised,

    Apotex Corp. has no one to speak on topics relating to API or finished drug product

    manufacturing and therefore we will not be providing witnesses in response to the

    manufacturing deposition notice, although there may be subtopics within the

    manufacturing deposition notice that other witnesses may address.”); id. at 137

    (Ajanta Pharma USA, Inc. “has no corporate representatives who can testify about

    the storage and transportation, manufacturing, or pharmacovigilance of its ranitidine

    products.”); id. at 145 (“Aurobindo did not manufacture ranitidine-containing



                                             13
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 14 of 16




    products or API and, therefore, does not intend to present a witness to testify in

    response to plaintiffs’ manufacturing deposition notice.”); id. at 148 (“Granules USA,

    Inc. does not manufacture ranitidine, therefore it will not be presenting a witness in

    relation to Plaintiffs’ Manufacturing deposition notice.”); id. at 152 (“Neither [Sun

    Pharmaceutical Industries, Inc.] nor Ranbaxy, [Inc.] intend to identify a 30(b)(6)

    witness on the manufacturing topics because neither SPII nor Ranbaxy

    manufactured RCPs.”); id. at 155 (“Torrent has no . . .corporate representatives who

    can   testify   about     the   storage    and   transportation,    manufacturing,     or

    pharmacovigilance       regarding   the   ranitidine-containing    products   that   were

    manufactured years before Torrent’s acquisition of Bio-Pharm.”); id. at 158

    (Wokhardt USA LLC “will not be presenting a corporate representative on the

    manufacturing topic as it does not manufacture finished ranitidine-containing

    products, nor does it purchase, manufacture, transport, receive delivery of, or store

    API.”); id. at 195 (“Given that [Heritage Pharmaceutical, Inc.] does not manufacture

    any ranitidine product, nor does sell ranitidine product manufactured by an affiliate,

    it does not have a corporate representative that can address any of the topics that

    have been identified in the manufacturing deposition notice.”). Having taken the

    position that they did not have a witness who could testify to the matters listed in the

    manufacturing deposition notice, the Non-Manufacturing Generic Defendants

    reasonably concluded that there was no reason to schedule a deposition date for the

    non-existent witness. Notably, the issue Plaintiffs presented to the Court was the

    procedural failure to provide a deposition date as required by PTO #60, not the



                                                14
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 15 of 16




    substantive question of whether these defendants should be compelled to provide a

    witness on the topics listed in the manufacturing deposition notice.

            Even if I were to conclude that the Non-Manufacturing Generic Defendants

    failed to comply with PTO #60 by not providing deposition dates, I would not impose

    sanctions under Rule 16(f) nor would I certify the facts to the District Court for

    contempt proceedings. These defendants have not engaged in a pattern of non-

    compliance or total disregard of the Court’s orders. At worst, any non-compliance

    appears to have resulted from a good faith misunderstanding rather than from an

    intentional or willful disobedience of a court order.   Finally, Plaintiffs have not

    alleged that the non-compliance prejudiced them, created an unreasonable delay, or

    otherwise interfered with the expeditious management of this MDL. Taking all those

    factors into account, I conclude that a sanctions order under Rule 16(f) would not be

    just.

            The   Non-Manufacturing       Generic   Defendants   have      now   provided

    manufacturing deposition dates to Plaintiffs. ECF No. 3104 at 24. As such, there is

    no need for coercive sanctions. There is no evidence in the record that the alleged

    non-compliance caused damages to Plaintiffs. Therefore, there is no factual basis for

    a remedial civil contempt sanction.

    2.      Nostrum and Novitium

            I find that these defendants’ failure to comply with the PTO #60 deadlines or

    to seek a pre-deadline extension resulted from excusable neglect. Fed. R. Civ. P.

    6(b)(1)(B). Alternatively, sanctions under Rule 16(f) would be unjust given the short



                                              15
Case 9:20-md-02924-RLR Document 3382 Entered on FLSD Docket 05/03/2021 Page 16 of 16




    time frame to comply, the one day of alleged non-compliance, the lack of evidence of

    intent, and the lack of prejudice to Plaintiffs. Finally, the record does not support a

    prima facie finding of civil contempt. See Lapinski v. St. Croix Condo. Ass'n, Inc., No.

    616CV1418ORL40GJK, 2018 WL 4381168, at *2 (M.D. Fla. Aug. 1, 2018) (role of

    Magistrate Judge under 28 U.S.C. § 636(e) is to “determine whether the moving party

    can adduce sufficient evidence to establish a prima facie case of contempt.”). Here,

    there is not sufficient evidence to support a finding by clear and convincing evidence

    that these defendants were able to comply with the deadline set by PTO #60.

          WHEREFORE, it is ORDERED that the Order to Show Cause [ECF No.

    3000] is DISCHARGED.



          DONE AND SUBMITTED in Chambers this 4th day of May, 2021 at West

    Palm Beach in the Southern District of Florida.




                                            BRUCE REINHART
                                            UNITED STATES MAGISTRATE JUDGE




                                              16
